Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite “to divide a horizontal cross-section of the abutment into a plurality of segments”, however a horizontal cross section of the slits claimed and described in the specification/drawings would not be split into a plurality of segments in a horizontal cross-section. The provided Fig. 9 of the present invention to support this language is conventionally referred to as a vertical or longitudinal cross-section.  It is suggested to use either of these terms instead.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Klardie in view of Kim (WO 2015/093863).
Klardie teaches, with respect to claim 1, a dental implant to be attached to an alveolar bone (Col. 1 line 38-40) including a fixture (implant anchor 11) for forming an artificial tooth root (Col. 1 line 39-45) and an abutment (abutment 42) for coupling with a prosthesis on an upper part thereof (Col. 1 line 4-10), and provided at a lower part thereof with a coupling leg (symmetrical segment 45) elastically coupled (Col. 3 line 24-31)with an axial hole (implant bore 25) of the fixture by being elastically bent radially inwardly about a central axis (axis 15) and restoring an original shape thereof (see figs. 5a-5b; Col. 3 line 24-31), a first coupling part (flute 26) on an inner surface of the axial hole formed as a coupling recess which is outwardly depressed at a predetermined position of the axis hole inner include surface of the fixture (see figs. 1,3), and a first associated coupling part (alternating splines 51) formed on an outer surface of the of coupling leg of the lower part of the abutment (see figs. 1-4), and formed with a coupling protrusion (alternating splines 51) for complementarily coupling with the first coupling part formed in the axial hole inner included surface of the fixture (see figs. 1-4, abstract), wherein the first coupling part is formed on the axial hole inner included surface of the fixture along a circumferential direction (see figs. 1,3), and the first coupling part is coupled with the fixture only when the abutment is inserted into the fixture while arranging the abutment relative to the fixture at a predetermined angle (see figs. 1,3, 5A and Col. 5 line 15-20) when the abutment is inserted so that a coupling protrusion (alternating splines 51) is aligned with surface 24 of the implant, the abutment will not be properly inserted as the coupling leg will not be fully extends to the original position) when the rotation force is less than the predetermined value, a rotation prevention function of the abutment with respect to the fixture is performed (the locking protrusion is within the locking recess), and when the rotation force is greater than the predetermined value, the coupling leg of the lower part of the abutment is capable of being elastically bent radially inwardly, and the abutment is rotated to a circumferential direction so 
Klardie teaches, with respect to claim 2, the dental implant comprising a fixture axial hole comprising an inner inclined surface (recessed conic section 21) in which an inner diameter of the axial hole is continually decreased in a downward direction from a predetermined position of an axial hole inner surface of the fixture except for a region (Fig 3 number 33) of the inner surface in which the first coupling part is provided (see figs. 1 -3, 5a-5b), and when the coupling protrusion of the first associated coupling part is released from the fixtures it upwardly pushes the abutment by elastic repulsion with the axial hole inner included surface of the fixture, and the abutment and the fixture are decoupled from each other automatically (the abutment has a greater diameter than the fixture so when they are decoupled it is inherent in the Klardie reference that the abutment would be pushed upwardly by the fixture when decoupled). 
 Klardie teaches, with respect to claim 4, the dental implant comprising an outer diameter of the abutment coupled to a top portion of the axial hole of the fixture which is greater than an inner diameter of the fixture before the abutment and fixture are coupled (Col. 3 line 57-60), therefore when the abutment is fitted into the fixture the coupling leg is radially contracted toward the center, this is shown in figures 5A and 5B where the segmented portions 45, 45' of protrusion 41 deform radially toward axis 15 upon insertion of 41 into implant bore 25 allowing abutment lip 61 to snap into the implant groove 33 so that the abutment can be firmly coupled to the axial hole of the fixture. 
Klardie teaches, with respect to claim 5, a dental implant configured to be attached to an alveolar bone (Col. 1 line 38-40)  including a fixture (implant anchor 11) for forming an artificial tooth root (Col. 1 line 39-45) and an abutment (abutment 42) for coupling with a prosthesis on an upper part thereof (Col. 1 line 4-10), and provided at a lower part thereof with a coupling leg (symmetrical segments 45) elastically coupled (Col. 3 line 24-31) with an axial hole (bore 25) of the fixture by being elastically bent radially inwardly about a central axis (axis 15) and restoring an original shape thereof (see figs. 5a-5b; Col. 3 line 24-31), a first coupling part (flutes 26) on an inner surface of the axial hole formed as a coupling recess which is outwardly depressed at a predetermined position of the axis hole inner include surface of the fixture (see figs. 1,3), and a first associated coupling part (alternating splines 51) formed on an outer surface of the coupling leg of the lower part of the abutment (see figs. 1,4), and formed with a coupling protrusion (alternating splines 51) for complementarily coupling with the first coupling part formed in the axial hole inner included surface of the fixture (see figs. 1 -4, abstract), wherein the first coupling part is formed on the axial hole inner included surface of the fixture along a circumferential direction (see figs. 1,3), and the first coupling part is coupled with the fixture only when the abutment is inserted into the fixture while arranging the abutment relative to the fixture at a predetermined angle (see figs. 1,3, 5A), when the abutment is inserted so that a coupling protrusion (alternating splines 51) is aligned with surface (splines 24) of the implant, the abutment will not be properly inserted as the coupling leg will not be fully extends to the original position when the rotation force is less than the predetermined value, a rotation prevention function of the abutment with respect to the fixture is performed (the locking protrusion is within the locking recess), and when the rotation force is greater than the predetermined value, the coupling leg of the lower part of the abutment is capable of being elastically bent radially inwardly, and the abutment is rotated to a circumferential direction so 
Klardie teaches, with respect to claim 6, the dental implant comprising a fixture axial hole comprising an inner inclined surface (internally recessed frusta-conic section 21) in which an inner diameter of the axial hole is continually decreased in a downward direction (Col. 3 line 57-60) from a predetermined position of an axial hole inner surface of the fixture except for a region of the inner surface in which the first and second coupling part is provided (Fig. 3), and 
Klardie teaches, with respect to claim 7, the second coupling part, (retention surface 62), comprising an annular stepped portion (lip 61) that extends along an entire circumference and a coupling recess depressed outward in a predetermined location and predetermined vertical position on the inner surface (positioned on the inner surface) of the axial hole of the fixture. 
Klardie teaches, with respect to claim 8, the dental implant comprising an outer diameter of the abutment coupled to a top portion of the axial hole of the fixture which is greater than an inner diameter of the fixture before the abutment and fixture are coupled, therefore when the abutment is fitted into the fixture the coupling leg is radially contracted toward the center, this is shown in figures 5A and 5B where the segmented portions (symmetrical segments - 45) of protrusion (protrusion - 41) deform radially toward axis (axis - 15) upon insertion of (protrusion - 41) into implant bore (bore - 25) allowing abutment lip (annular protruding lip - 61) to snap into the implant groove (groove - 33) so that the abutment can be firmly coupled to the axial hole of the fixture.
Klardie teaches, with respect to claim 9, a dental implant wherein the axial hole of the fixture is configured such that a diameter of the inner surface above the first coupling part is larger than the outer diameter of the first corresponding coupling part (see figs 1-3, 5a-5b) so the first corresponding coupling part enters the first coupling part without significant resistance allowing the coupling angle and position of the fixture and abutment to be easily determined. 
However, Klardie fails to show a dental implant wherein a spiral slit is provided at an upper part of the abutment to extend through the abutment in a transverse direction to divide a horizontal cross-section of the abutment into a plurality of segments. 
Kim similarly teaches a dental abutment with coupling legs wherein a spiral slit is provided at an upper part of the abutment to extend through the abutment in a transverse direction to divide a horizontal cross-section of the abutment into a plurality of segments (see 112 above where it is believed this was meant to refer to a vertical/longitudinal cross-section based on the supporting Fig. 9; Fig. 12 shows a slit that results in a spiral that would be in segments in vertical/longitudinal cross-section).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Klardie’s implant by substituting the abutment with slits as taught by Kim in order to utilize known alternative abutment configurations in the dental art (Fig. 12a and 11 for instance show the alternative solid or spiraled abutment upper portion).

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the newly amended spiral slit have been addressed with the Kim reference which shows a similar configuration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772